      Case 2:19-cv-04437-TJH-PLA Document 33 Filed 11/13/20 Page 1 of 1 Page ID #:91




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No. CV 19-4437-TJH (PLA)                                                       Date November 13, 2020

Title:   Innovative Sports Management, Inc. v. Elart Miguel Coello, et al.


                                                                                    G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE               PAUL L. ABRAMS
                                                                                    : MAGISTRATE JUDGE

      Christianna Howard                                   N/A                                           N/A
        Deputy Clerk                               Court Reporter / Recorder                          Tape No.

ATTORNEYS PRESENT FOR PLAINTIFFS:                               ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                        NONE

PROCEEDINGS:                 (IN CHAMBERS)

Pursuant to this Court’s Order of July 27, 2020, the deadline for engaging in mediation was continued to October
31, 2020. The Court has not been notified of the outcome of that mediation. Accordingly, no later than
November 20, 2020, plaintiff is ordered to show cause why this case should not be dismissed for failure to
comply with Court orders. Filing of a Status Report by plaintiff indicating the outcome of the mediation, on or
before November 20, 2020, shall be deemed compliance with this Order to Show Cause.


cc:      Counsel of record
         ADR Director




                                                                                  Initials of Deputy Clerk   ch



CV-90 (10/98)                                  CIVIL MINUTES -        GENERAL
